Citation Nr: 1750740	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss from January 14, 2011, a rating in excess of 20 percent from June 7, 2011, and in excess of 10 percent from January 3, 2015.  


REPRESENTATION

Appellant represented by:	Molly Steinkemper, Attorney at Law


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1970 to September 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective from January 14, 2011, a 20 percent rating from June 7, 2011, and a 10 percent rating from January 3, 2015.  The Veteran timely appealed the initial ratings assigned.  

The Board remanded the case for further development in August 2016.  That development was completed, and the case has since been returned to the Board for appellate review.  The August 2016 Board decision also ruled on the propriety of the effective date assigned for the grant of service connection a bilateral hearing loss disability, finding the January 14, 2011, effective date proper.  


FINDING OF FACT

At worst, the Veteran has Level I hearing loss bilaterally from January 14, 2011; level V hearing loss bilaterally from June 7, 2011, and as of January 3, 2015, level V hearing loss in the right ear and level IV hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss from January 14, 2011; a rating in excess of 20 percent from June 7, 2011; and in excess of 10 percent from January 3, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. Â§ 4.10  (2017).  In the present case, the January 2015 examiner elicited information from the Veteran concerning the functional effects of his disability, noting that the Veteran reported difficult understanding others in one-on-one conversations.  Likewise, the June 2011 examiner noted that the Veteran's chief complaint was decreased hearing and he denied dizziness or imbalance.  The Veteran's report of hearing difficulty and the ability to understand others during conversations is the type of symptomatology contemplated by Diagnostic Code 6100.  The Veteran has not identified any evidence in the record indicating that there was any prejudice as a result of the VA examinations.  Martinak, 21 Vet. App. at 455-56.  Thus, the Board concludes that the examination reports along with the remainder of the evidence of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 38 § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, continuation of the current staged evaluations is warranted based on the evidence.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a noncompensable evaluation for his service-connected bilateral hearing loss from January 14, 2011, a rating of 20 percent from June 7, 2011, and 10 percent from January 3, 2015, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.   

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI represents 9 categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level V and the poorer ear had a numeric designation of Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (includes Tables VI, VIA, and VII). 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for bilateral hearing loss.  

With his claim to reopen on January 14, 2011, the Veteran submitted the results of a private audiological examination dated December 22, 2010.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
75
80
48.75
LEFT
15
40
65
70
47.50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.

The audiometric findings from the December 2010 private audiological examination equates to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss from January 14, 2011 is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  

This private report was provided in graphic representations without numerical interpretation as to the exact puretone thresholds found.  However, the Court has held that the Board cannot discount audiograms simply because they are in graphical form.  The Court explained that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  In the present case, the Board finds that the December 2010 private graphical representation is clear and its interpretation is not disputable for each puretone threshold.  

The Veteran was afforded a VA examination on June 7, 2011.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
40
75
80
51.25
LEFT
15
45
77
70
51.25

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 72 percent in the left ear.  

The audiometric findings from the June 2011 VA audiological examination equates to Level V hearing loss in the right ear and Level V hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned 20 percent rating evaluation from June 7, 2011, for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  

The Veteran also underwent a VA audiological examination on January 3, 2015.  

An audiogram revealed puretone thresholds, in decibels, as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
75
85
53.75
LEFT
10
50
80
80
55

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 78 percent in the left ear.

The audiometric findings from the January 2015 VA audiological examination equates to Level V hearing loss in the right ear and Level IV hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned 10 percent rating evaluation from January 3, 2015, for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  

After the most recent Board remand, the Veteran also underwent a VA audiological examination in October 2016.  An audiogram revealed puretone thresholds, in decibels, as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
45
75
85
55
LEFT
15
55
85
95
62.5

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 74 percent in the left ear.  

The audiometric findings from the October 2016 VA audiological examination equates to Level II hearing loss in the right ear and Level V hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned 10 percent rating evaluation from January 3, 2015, for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  
Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86(a), (b).  

The Board has also considered the Veteran's statements regarding his hearing.   Nevertheless, the assigned noncompensable evaluation is consistent with the mechanical application of the rating schedule to the numeric designations assigned based on the audiometric evaluations performed, and this evaluation is based on the current VA law and regulations in effect for evaluating this disability.  Lendenmann, supra; Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017).

Therefore, the Board finds that the weight of the evidence is against an initial compensable evaluation for bilateral hearing loss, a rating in excess of 20 percent from June 7, 2011, or in excess of 10 percent from January 3, 2015.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable rating for bilateral hearing loss from January 14, 2011, a rating in excess of 20 percent from June 7, 2011, and a rating in excess of 10 percent from January 3, 2015, is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


